IN THE SUPREME COURT, STATE OF WYOMING

                                     2014 WY 22

                                                     OCTOBER TERM, A.D. 2013

                                                            February 19, 2014

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-14-0003
v.

STACY E. CASPER, WSB No. 6-3431,

Respondent.

                    ORDER SUSPENDING ATTORNEY
              FROM PRACTICE OF LAW AND ASSESSING COSTS

[¶1] This matter comes before the Court upon a Report and Recommendation for 30
Day Suspension stipulated to by Petitioner, the Board of Professional Responsibility of
the Wyoming State Bar (the Board); and Respondent, Stacy E. Casper. Although
Respondent has stipulated to the violation and discipline, and the Court accepts the
stipulated recommendation, the Court writes this opinion rather than simply adopting the
Board’s recommendation because these are matters of considerable importance to
members of the Wyoming State Bar.               Having considered the Report and
Recommendation; having reviewed the Board’s record, including the parties’ stipulation
and Respondent’s Affidavit of Factual Basis; and being fully advised in the matter, the
Court finds and concludes:

                                        FACTS

[¶2] This is an attorney discipline case that arose out of Respondent’s billing excessive
legal fees and her subsequent improper attempts to collect those fees. Respondent
entered into a Legal Services Agreement (LSA) with her client in December 2011, and
thereafter entered her appearance on the client’s behalf in a divorce and child custody
proceeding. The LSA provided:



                                           1
              MINIMUM BILLINGS: CLIENT understands that when
              ATTORNEY is in the office, ATTORNEY charges a
              minimum of one quarter hour (15 minutes) for CLIENT’S
              case, including telephone calls, except for reviewing and
              signing letters which will be billed for one-quarter hour.

[¶3] The LSA also authorized Respondent to file a lien on all property of the client to
secure fees and costs, and it permitted Respondent to “file and record this LIEN and/or
file this Agreement.”

[¶4] The client paid Respondent a $5,000.00 retainer, and Respondent represented the
client through the first day of trial, October 12, 2012. The proceedings were adjourned
and subsequently reset for a second day of trial, April 19, 2013. In January 2013,
Respondent filed a motion to withdraw because the client had not paid her fees. That
motion was granted by the district court, and the client completed the trial without
assistance of counsel. The Decree of Divorce, entered April 30, 2013, identified certain
real property as marital property and ordered the parties to sell it.

[¶5] On May 13, 2013, Respondent caused to be filed of record with the Natrona
County Clerk a “Lien Statement” which indicated that her client owed her $18,717.05.
The Lien Statement identified the real property as being subject to the lien and it
indicated that it was being filed pursuant to Wyo. Stat. Ann. § 29-1-312 (LexisNexis
2013). Attached to the Lien Statement were a copy of the LSA between Respondent and
her client and a copy of the “Client Ledger,” which sets forth, in some detail, the tasks
completed by Respondent and her staff, the charges therefore, and the disbursements
made on the client’s behalf.

[¶6] The client’s ex-husband was the record owner of the property. Respondent did not
notify him or his agent of her intent to file the lien or of filing the lien. The ex-husband’s
attorney contacted Respondent to question the propriety of the lien, but Respondent took
no action to correct it. The ex-husband then filed a Complaint with bar counsel, and this
matter was initiated. Respondent and the Board have stipulated that Respondent violated
Rules 1.5 (Fees), 1.9(c) (using confidential information to the disadvantage of a former
client), and 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit or
misrepresentation) of the Wyoming Rules of Professional Conduct for Attorneys at Law.

                     ATTORNEY DISCIPLINARY PROCEDURE

[¶7] The purpose of a state bar disciplinary procedure is to maintain “the integrity of
the bar and to prevent the transgressions of an individual lawyer from bringing its image
into disrepute,” In re Clark, 613 P.2d 1218, 1221 (Wyo. 1980) (quoting Attorney
Grievance Comm’n of Maryland v. Walman, 374 A.2d 354, 361 (Md. 1977)), and to
“protect the public and the administration of justice.” Bd. of Prof’l Responsibility v.


                                              2
Davidson, 2009 WY 48, ¶ 17, 205 P.3d 1008, 1015 (Wyo. 2009). The Wyoming
Supreme Court is charged with adopting rules of court practice having the effect of law,
Wyo. Stat. Ann. § 5-2-113 (LexisNexis 2013), and with adopting rules governing the
professional conduct of attorneys, establishing the bar association, and establishing rules
for attorney discipline. Wyo. Stat. Ann. § 5-2-118 (LexisNexis 2013).

[¶8] Membership to the bar is by petition to the Wyoming Supreme Court, Wyo. Stat.
Ann. § 33-5-104 (LexisNexis 2013), and attorneys are “subject to the exclusive
disciplinary jurisdiction of this Court and the Board . . . .” Disciplinary Code for the
Wyoming State Bar, § 1(a). As this Court held in 1938, disciplinary proceedings are
“necessarily incident to the inherent power of courts to control properly their own
affairs.” State Bd. of Law Examiners v. Brown, 53 Wyo. 42, 49, 77 P.2d 626, 628 (Wyo.
1938).

                  [T]he Board is an arm of this Court whose purpose is to
                  investigate allegations of professional misconduct and to
                  report its findings and recommendations to the Court, which
                  is the ultimate decision-maker in attorney disciplinary
                  matters.      Sections 21(c)(iii) and (iv) of the current
                  Disciplinary Code make it clear that the Court’s
                  determination of appropriate discipline is its own, but that the
                  determination must be made upon the evidence that was
                  presented to the Board at the hearing.

Davidson, 2009 WY 48, ¶ 8, 205 P.3d at 1012, citing Mendicino v. Whitchurch, 565 P.2d
460, 465-66, 475 (Wyo. 1977). As this Court explained in Meyer v. Norman, 780 P.2d
283, 288 (Wyo. 1989), the Board is “an ancillary body structured by the court and has no
independent power, jurisdiction, or authority other than that specifically delegated to it in
accordance with the Disciplinary Code.”1 The Court gives due consideration to the
findings and recommendations of the Board, but the “ultimate judgment in these cases is
vested in this Court.” Mendicino, 565 P.2d at 466; see also Davidson, 2009 WY 48, ¶ 1,
205 P.3d at 1012; In re Disciplinary Action Against Hellerud, 714 N.W.2d 38, 41 (N.D.
2006).

                                              DISCUSSION

Excessive fees – Wyo. R. Prof. Conduct 1.5

[¶9] Respondent has stipulated to the following facts regarding her billing in this
matter:


1
    The structure that existed in Meyer has since been modified, but the rationale remains the same.


                                                       3
       19. . . . the fee agreement was signed by [her client],
on December 8, 2011. Respondent’s first billing entry, on
December 12, 2011, describes .25 hours spent by Respondent
in reviewing the fee agreement. There is an identical entry on
December 14, 2011. Thus, Respondent incorrectly billed her
client .5 hours (or $100) for reviewing the fee agreement
prepared by Respondent’s staff and signed by the client
several days earlier. Respondent acknowledges that this time
should not have been billed, and certainly not billed twice.

        20. Respondent’s billing practice for the case was to
write down tasks as she completed them. These tasks were
then billed pursuant to a fee schedule that billed Respondent’s
time spent on cases in minimum increments of .25 hours.
Respondent did not keep track of the amount of time she
actually spent on certain tasks performed under the minimum
billing increment.

       21. The billing record contains 106 different entries
for Respondent’s one-quarter hour minimum increment.
Respondent acknowledges that few if any of those tasks
would reasonably require a quarter hour of her time. For
example, Respondent routinely billed .25 hours each to sign
such documents as subpoenas, stipulated orders and
pleadings.

        22. Furthermore, of the 106 entries for Respondent’s
minimum, quarter-hour increment, 75 are for “review” of
some document. Respondent routinely billed .25 hours each
for review of such things as the fee agreement, one- or two-
page pleadings, subpoenas, a one-page order for mediation, a
one-page notice of setting, and numerous one-page letters.
Respondent acknowledges that these billing practices
constituted an abuse of the minimum time increment feature
of the fee agreement.

        23. There are instances in which Respondent billed
twice for the same activity. In several instances, Respondent
billed .25 hours to review a document and another .25 hours
to sign the same document.

      24. In one instance, Respondent billed her client for
time spent on a motion to continue that was necessitated by


                              4
                  Respondent’s scheduling conflict. In this instance, the proper
                  exercise of billing judgment demanded that Respondent’s
                  client should not have been billed.

                         25. In numerous instances, the time recorded on
                  Respondent’s billing record came several days after the
                  document to which it relates, which resulted in the
                  appearance that Respondent was doing “after the fact” billing
                  for tasks already completed. In fact, this appearance was
                  caused by a problem with how time was entered by
                  Respondent’s support staff.

[¶10] Respondent acknowledges that this conduct violated Rule 1.5 of the Wyoming
Rules of Professional Conduct.2 The stipulated facts indicate that she billed for tasks she
did not perform, billed twice for the same activity, and billed for tasks already completed

2
    Rule 1.5 reads as follows:

                  (a) A lawyer shall not make an agreement for, charge, or collect an
                  unreasonable fee or an unreasonable amount for expenses. The factors to
                  be considered in determining the reasonableness of a fee include the
                  following:

                       (1) the time and labor required, the novelty and difficulty of the
                       questions involved, and the skill requisite to perform the legal
                       service properly;

                       (2) the likelihood, if apparent to the client, that the acceptance of
                       the particular employment will preclude other employment by the
                       lawyer;

                       (3) the fee customarily charged in the locality for similar legal
                       services;

                       (4) the amount involved and the results obtained;

                       (5) the time limitations imposed by the client or by the
                       circumstances;

                       (6) the nature and length of the professional relationship with the
                       client;

                       (7) the experience, reputation, and ability of the lawyer or lawyers
                       performing the services; and

                       (8) whether the fee is fixed or contingent.



                                                      5
days before. Billing for work not done is a clear violation of Rule 1.5’s prohibition of
making an agreement for, charging, or collecting an unreasonable fee. “[A] lawyer who
has undertaken to bill on an hourly basis is never justified in charging a client for
hours not actually expended.” ABA Comm. on Ethics & Prof’l Responsibility, Formal
Op. 93-379, at 5 (1993). In re O’Brien, 29 P.3d 1044, 1048 (N.M. 2001) (“Any fee is
excessive when absolutely no services are provided.”).

[¶11] Use of billing with minimum time increments does not necessarily result in an
unreasonable fee. The Court recognizes that use of minimum billing increments is a
useful tool which is not, in and of itself, unethical. The Task Force on Lawyer Business
Ethics has explained:

                       For convenience, lawyers generally keep track of the
                time spent using standard increments of time, commonly six
                minutes (0.1 hour), ten minutes (1/6 hour) or fifteen minutes
                (1/4 hour). This approach is essential and should not be
                objectionable unless the increments are unreasonably large or
                are used in an abusive manner. It would not be practical to
                keep track of time in constantly varying measurements, and
                minimum increments serve the practical needs of both
                lawyers and clients. On the other hand, the practice should
                not be abused. Legitimate use of a minimum time increment
                may depend on how the lawyer records the balance of the
                increment. Two fifteen-minute charges for two five-minute
                calls within the same fifteen-minute period seem
                inappropriate; some balancing should be used.

Task Force on Lawyer Business Ethics, Statement of Principles, 51 Bus. Law. 745, 760
(1995-1996). A necessary companion to the requirement that a lawyer bill clients only
for work done is the requirement that the lawyer’s invoices accurately describe the legal
services and amounts charged to the client. ABA Formal Op. 93-379, at p. 9.3

[¶12] In this case, Respondent had specifically contracted with her client to bill in
minimum increments of fifteen minutes. This Court does not hold that such an
agreement is unreasonable. Contractual clauses for payment of attorneys’ fees are
“generally a matter of agreement between the lawyer and client.” In re Hellerud, 714
N.W.2d at 41. However, “[t]he reasonableness of a fee is not measured solely by
examining its value at the outset of the representation; indeed an otherwise-reasonable fee

3
  Rule 1.4(b) of the Wyoming Rules of Professional Conduct requires a lawyer to “explain a matter to the
extent reasonably necessary to permit the client to make informed decisions . . . .” This includes the
requirement that bills sent to the client contain enough information for the client to understand what he or
she is paying for. John M. Burman, Professional Responsibility in Wyoming 137 (2008).


                                                     6
can become unreasonable if the lawyer fails to earn it.” Attorney Grievance Comm’n of
Maryland v. Garrett, 46 A.3d 1169, 1178 (Md. 2012). Attorneys’ duties to clients can
exceed the duties of parties under contract law. This is because the attorney-client
relationship is a fiduciary relationship of trust and confidence. Lee v. LPP Mortg. Ltd.,
2003 WY 92, ¶ 21, 74 P.3d 152, 160 (Wyo. 2003); Bevan v. Fix, 2002 WY 43, ¶ 53, 42
P.3d 1013, 1029 (Wyo. 2002). Although Respondent may have billed in compliance with
the LSA terms, she failed to ensure that her charges were reasonable.

[¶13] The reasonableness of attorneys’ fees can be determined by application of the
“lodestar” concept adopted by the United States Supreme Court in Hensley v. Eckerhart,
461 U.S. 424, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983); and adopted by this Court in UNC
Teton Exploration Drilling, Inc. v. Peyton, 774 P.2d 584, 594 (Wyo. 1989). The
“lodestar” test requires a two-step process: “(1) whether the fee charged represents the
product of reasonable hours times a reasonable rate; and (2) whether other factors of
discretionary application should be considered to adjust the fee either upward or
downward.” In re NRF, 2013 WY 9, ¶ 7, 294 P.3d 879, 882 (Wyo. 2013), citing UNC
Teton Exploration Drilling, 774 P.2d at 595.4 See also, Wyo. Stat. Ann. § 1-14-126(b)
(LexisNexis 2013), which lists factors a trial court may consider when exercising its
discretion in awarding attorneys’ fees.

[¶14] The second step requires the application of “billing judgment,” which usually is
demonstrated “by the attorney writing off unproductive, excessive, or redundant hours.”
In re NRF, 2013 WY 9, ¶ 9, 294 P.3d at 883 (quoting Green v. Adm’rs of Tulane Educ.
Fund, 284 F.3d 642, 662 (5th Cir. 2002)). “Billing for legal services . . . should not be a
merely mechanical exercise. . . . A reasonable fee can only be fixed by the exercise of
judgment, using the mechanical computations simply as a starting point . . . .” Copeland
v. Marshall, 641 F.2d 880, 888 (D.C. Cir. 1980), cited in In re NRF, 2013 WY 9, ¶ 9, 294
P.3d at 883.

[¶15] Respondent in this case billed in fifteen-minute increments, in accordance with the
contractual terms, times a reasonable rate.5 However, her practice of billing fifteen
minutes for such tasks as signing subpoenas, stipulated orders, and one-page letters
demonstrated a complete failure to exercise business judgment, which would have
required her to write off unproductive, excessive, or redundant hours.

[¶16] The Court finds the record supports the stipulation; Respondent’s actions violated
Wyo. R. Prof. Conduct 1.5.

4
  Although discussion of the “lodestar” test in In re NRF and other cases arises in the context of court-
awarded fees and costs, the Court finds the reasoning equally persuasive in this case. The standard for
billing an attorney’s own client should be no less rigorous than the standard for awarding fees from
opposing parties.
5
  Respondent’s hourly rate pursuant to the LSA was $200 an hour for office time and $225 per hour for
court time. Her rates are not at issue in this matter.


                                                   7
Misrepresentation in filing the lien statement – Wyo. R. Prof. Conduct 8.4(c)

[¶17] Attorneys may have liens on certain assets of their clients. Wyo. Stat. Ann. § 29-
9-102 (LexisNexis 2013) provides:

                 (a) For professional services performed on behalf of a
                 client, an attorney shall have a lien for compensation due him
                 from the time of giving notice of the lien. The attorney’s lien
                 attaches upon:

                       (i) Any papers or money of his client which have
                       come into his possession;

                       (ii) Money due his client and in the possession of an
                       adverse party.

                 (b) Notice as required by subsection (a) of this section to be
                 given to any person against whom the lien is asserted shall be
                 given by certified mail, return receipt requested.

[¶18] Respondent did not file a lien under the attorney lien statute, but instead under
Wyo. Stat. Ann. § 29-1-312, which by its terms applies to improvements to real property.
She provided no notice of the lien filing to the property owner, although such notice was
required by both statutes.

[¶19] The LSA gave Respondent a broad grant of authority to “have a lien on all
property or assets” of the client.6 It did not, however, grant her authority to file a lien on
property of her client’s ex-husband. See, e.g., Sue Davidson, P.C. v. Naranjo, 904 P.2d
354, 356 (Wyo. 1995) (“It is a basic tenet of creditor-debtor law that, before a creditor
may attach a lien to property, such property interest must be owned by the debtor.”);
Wyo. State Treasurer ex rel. Worker’s Comp. Div. v. McIntosh, 557 P.2d 743, 747 (Wyo.
1976) (“The right to a lien arises by contract of employment, express or implied, between
an attorney and his client and may not be extended to others who may have an interest in
the litigation but who have not employed the attorney.”). Respondent failed to make any
limitation to her interest in the marital property to exclude assets of the husband.



6
 “A lien may be created only by statute or contract and the courts may not choose to recognize a lien
absent its creation through one of these enumerated ways.” Sheridan Commercial Park, Inc. v. Briggs,
848 P.2d 811, 815 (Wyo. 1993). The Revised Wyoming Statutory Lien Act specifically states that
nothing in the Act “shall affect or abridge . . . [t]he right to enforce a lien otherwise created by contract.”
Wyo. Stat. Ann. § 29-1-104(b)(iii) (LexisNexis 2013).


                                                      8
[¶20] Finally, as discussed above, see supra ¶¶ 9, 10, Respondent attached an inaccurate
and unreasonable billing to her sworn Lien Statement which was filed with the county
clerk. Respondent’s conduct in attesting to the accuracy of a patently inaccurate
document is a clear violation of Wyo. R. Prof. Conduct 8.4(c), which provides that it is
professional misconduct for a lawyer to engage in conduct involving misrepresentation.

Breach of Confidentiality – Wyo. R. Prof. Conduct 1.9(c)

[¶21] Respondent attached to the Lien Statement a copy of the LSA, as well as a copy of
her complete billing records containing confidential client information. The client had
agreed in the LSA that Respondent “may file and record this LIEN and/or file this
Agreement;” however, she did not agree to filing the billing records. “[P]reservation of a
client’s confidences has been described as ‘the bedrock principle of the Anglo-American
legal system.’” Bevan, 2002 WY 43, ¶ 50, 42 P.3d at 1028 (quotation omitted).

[¶22] Wyo. R. Prof. Conduct 1.9 addresses an attorney’s duties to former clients,7 and
states:

               (c) A lawyer who has formerly represented a client in a
               matter . . . shall not thereafter:

                     (1) use confidential information relating to the
                     representation to the disadvantage of the former client
                     except as these Rules would permit or require with
                     respect to a client, or when the information has become
                     generally known, or

                     (2) reveal confidential information relating to the
                     representation except as these Rules would permit or
                     require with respect to the client.

Wyo. R. Prof. Conduct 1.9(c).

[¶23] Wyo. R. Prof. Conduct 1.6 pertains to the client. That rule does permit a lawyer to
reveal confidential information to the extent the lawyer reasonably believes necessary “to
establish a claim or defense on behalf of the lawyer in a controversy between the lawyer
and the client . . . .” Wyo. R. Prof. Conduct 1.6(b)(3). Comment 16 to the rule states: “A
lawyer entitled to a fee is permitted by paragraph (b)(3) to prove the services rendered in
an action to collect it.” Therefore, when collecting a legitimate fee, a lawyer may be
permitted to reveal confidential information. See, Ringolsby v. Johnson, 2008 WY 127,

7
 Respondent no longer represented the client at the time she filed the Lien Statement, yet Respondent
continued to owe a fiduciary duty to her former client. Bevan, 2002 WY 43, ¶ 48, 42 P.3d at 1027.


                                                 9
¶ 23, 193 P.3d 1167, 1171 (Wyo. 2008) (Court affirms denial of attorney fee motion
because redacted billing records insufficient to allow district court to assess
reasonableness of fees).

[¶24] In this case, Respondent was not entitled to the fees that she claimed, and she did
not file her lien in accordance with the law, and therefore, her breach of client
confidentiality is not justified. The Court finds the record supports the stipulation;
Respondent’s actions violated Wyo. R. Prof. Conduct 1.9.

Determination of Appropriate Sanctions

[¶25] The Court adopts the discussion of the stipulated Report and Recommendation
regarding imposition of appropriate sanctions:

                         Determining the Appropriate Sanction
                             for Respondent’s Misconduct

             8. In determining an appropriate sanction, the Board is
             guided by the American Bar Association’s “Standards for
             Imposing Lawyer Discipline” (hereafter referred to as the
             “ABA Standards”) which state, “The purpose of lawyer
             discipline proceedings is to protect the public and the
             administration of justice from lawyers who have not
             discharged, will not discharge, or are unlikely properly to
             discharge their professional duties to clients, the public, the
             legal system, and the legal profession.”

             9. ABA Standard 3.0 lists four factors to be considered in
             imposing a sanction after a finding of lawyer misconduct:

                  (a) the duty violated;
                  (b) the lawyer’s mental state;
                  (c) the potential or actual injury caused by the lawyer’s
                      misconduct; and
                  (d) the existence of aggravating or mitigating factors.

                          The First Factor: The Duty Violated

             10. Respondent’s billing misconduct falls within two ABA
             Standards, 4.6 (“Lack of Candor”) and 7.0 (“Violation of
             Other Duties Owed as a Professional”). Standard 4.6, which
             appears under the broad heading, “Violation of Duties Owed
             to Clients,” provides:


                                           10
    Absent aggravating or mitigating circumstances, upon
    application of the factors set out in Standard 3.0, the
    following sanctions are generally appropriate in cases
    where the lawyer engages in fraud, deceit, or
    misrepresentation directed toward a client:

    4.61 Disbarment is generally appropriate when a
    lawyer knowingly deceives a client with the intent to
    benefit the lawyer or another, and causes serious injury
    or potential serious injury to a client.

    4.62 Suspension is generally appropriate when a
    lawyer knowingly deceives a client, and causes injury or
    potential injury to a client.

    4.63 Reprimand [i.e., “public censure” under Section
    4(a)(iii) of Wyoming’s Disciplinary Code] is generally
    appropriate when a lawyer negligently fails to provide a
    client with accurate or complete information, and causes
    injury or potential injury to the client.

    4.64 Admonition [i.e., “private reprimand” under
    Section 4(b) of Wyoming’s Disciplinary Code] is
    generally appropriate when a lawyer engages in an
    isolated instance [of] negligence in failing to provide a
    client with accurate or complete information, and causes
    little or no actual or potential injury to the client.

11. Standard 7.0, “Violations of Other Duties Owed as a
Professional,” provides:

    Absent aggravating or mitigating circumstances, upon
    application of the factors set out in Standard 3.0, the
    following sanctions are generally appropriate in cases
    involving false or misleading communication about the
    lawyer     or   the    lawyer’s    services,  improper
    communication of fields of practice, improper
    solicitation of professional employment from a
    prospective client, unreasonable or improper fees,
    unauthorized practice of law, improper withdrawal from
    misrepresentation, or failure to report professional
    misconduct.


                            11
     7.1    Disbarment is generally appropriate when a
     lawyer knowingly engages in conduct that is a violation
     of a duty owed as a professional with the intent to obtain
     a benefit for the lawyer or another, and causes serious or
     potentially serious injury to a client, the public or the
     legal system.

     7.2    Suspension is generally appropriate when a
     lawyer knowingly engages in conduct that is a violation
     of a duty owed as a professional and causes injury or
     potential injury to a client, the public, or the legal
     system.

     7.3     Reprimand [i.e., “public censure” under Section
     4(a)(iii) of Wyoming’s Disciplinary Code] is generally
     appropriate when a lawyer negligently engages in
     conduct that is a violation of a duty owed as a
     professional and causes injury or potential injury to a
     client, the public, or the legal system.

     7.4. Admonition [i.e., “private reprimand” under
     Section 4(b) of Wyoming’s Disciplinary Code] is
     generally appropriate when a lawyer engages in an
     isolated instance of negligence that is a violation of a
     duty owed as a professional, and causes little or no
     actual or potential injury to a client, the public, or the
     legal system.

12. As stated above, Respondent’s conduct in filing a false
lien statement violated Rule 8.4(c), which provides that it is
professional misconduct for a lawyer to engage in conduct
involving misrepresentation. The applicable ABA standard is
Standard 5.1, “Failure to Maintain Personal Integrity,”
which falls under the broad heading, “Violations of Duties
Owed to the Public” and provides:

     Absent aggravating or mitigating circumstances, upon
     application of the factors set out in Standard 3.0, the
     following sanctions are generally appropriate in cases
     involving a criminal act that reflects adversely on the
     lawyer’s honesty, trustworthiness, or fitness as a lawyer



                              12
    in other respects, or in cases with conduct involving
    dishonesty, fraud, deceit, or misrepresentation:

    5.11   Disbarment is generally appropriate when:

    a lawyer engages in serious criminal conduct, a
    necessary element of which includes intentional
    interference with the administration of justice, false
    swearing,      misrepresentation,   fraud,     extortion,
    misappropriation, or theft; or the sale, distribution or
    importation of controlled substances; or the intentional
    killing of another; or an attempt or conspiracy or
    solicitation of another to commit any of these offenses;
    or

    a lawyer engages in any other intentional conduct
    involving dishonesty, fraud, deceit, or misrepresentation
    that seriously adversely reflects on the lawyer’s fitness
    to practice.

    5.12 Suspension is generally appropriate when a
    lawyer knowingly engages in criminal conduct which
    does not contain the elements listed in Standard 5.11 and
    that seriously adversely reflects on the lawyer’s fitness
    to practice.

    5.13 Reprimand [i.e., “public censure” under Section
    4(a)(iii) of Wyoming’s Disciplinary Code] is generally
    appropriate when a lawyer knowingly engages in any
    other conduct that involves dishonesty, fraud, deceit or
    misrepresentation and that adversely reflects on the
    lawyer’s fitness to practice law.

    5.14 Admonition [i.e., “private reprimand” under
    Section 4(b) of Wyoming’s Disciplinary Code] is
    generally appropriate when a lawyer engages in any
    other conduct that reflects adversely on the lawyer’s
    fitness to practice law.

13. Finally, Respondent’s violation of Rule 1.9(c) falls
under Standard 4.2, “Failure to Preserve the Client’s
Confidences,” which provides:



                            13
    Absent aggravating or mitigating circumstances, upon
    application of the factors set out in Standard 3.0, the
    following sanctions are generally appropriate in cases
    involving improper revelation of information relating to
    representation of a client:

    4.21 Disbarment is generally appropriate when a
    lawyer, with the intent to benefit the lawyer or another,
    knowingly reveals information relating to the
    representation of a client not otherwise lawfully
    permitted to be disclosed, and this disclosure causes
    injury or potential injury to a client.

    4.22 Suspension is generally appropriate when a
    lawyer knowingly reveals information relating to the
    representation of a client not otherwise lawfully
    permitted to be disclosed, and this disclosure causes
    injury or potential injury to a client.

    4.23 Reprimand [i.e., “public censure” under Section
    4(a)(iii) of Wyoming’s Disciplinary Code] is generally
    appropriate when a lawyer negligently reveals
    information relating to representation of a client not
    otherwise lawfully permitted to be disclosed and this
    disclosure causes injury or potential injury to a client.

    5.14 Admonition [i.e., “private reprimand” under
    Section 4(b) of Wyoming’s Disciplinary Code] is
    generally appropriate when a lawyer engages in any
    other conduct that reflects adversely on the lawyer’s
    fitness to practice law.

      The Second Factor: The Lawyer’s Mental State

14. The preamble to the ABA Standards includes the
following discussion regarding mental state:

    The mental states used in this model are defined as
    follows. The most culpable mental state is that of intent,
    when the lawyer acts with the conscious objective or
    purpose to accomplish a particular result. The next most
    culpable mental state is that of knowledge, when the
    lawyer acts with conscious awareness of the nature or


                             14
     attendant circumstances of his or her conduct both
     without the conscious objective or purpose to
     accomplish a particular result. The least culpable mental
     state is negligence, when a lawyer fails to be aware of a
     substantial risk that circumstances exist or that a result
     will follow, which failure is a deviation of a care that a
     reasonable lawyer would exercise in the situation.

15. Given that Respondent has acknowledged multiple rules
violations, the appropriate sanction under the Guidelines
therefore turns on whether Respondent to have acted
“knowingly” or “intentionally” as so defined. Respondent
acknowledges that she acted knowingly with respect to the
rules violations to which she has stipulated.

          The Third Factor: The Potential Or Actual
         Injury Caused By The Lawyer’s Misconduct

16. Under the ABA Standards, “injury” is defined as “harm
to a client, the public, the legal system, or the profession
which results from a lawyer’s misconduct. The level of
injury can range from ‘serious’ injury to ‘little or no’ injury; a
reference to ‘injury’ alone indicates any level of injury greater
than ‘little or no’ injury.” “Potential injury” is defined as
“harm to a client, the public, the legal system or the
profession that is reasonably foreseeable at the time of the
lawyer’s misconduct, and which, but for some intervening
factor or event, would probably have resulted from the
lawyer’s misconduct.”

17. Respondent concedes there was the potential for serious
injury to Respondent’s client (as the result of Respondent’s
billing misconduct) and the public (as the result of
Respondent’s conduct in filing an improper lien statement).

      The Fourth Factor: The Existence Of Aggravating
                   Or Mitigating Factors

18. ABA Standard 9.0, entitled              “Aggravation      and
Mitigation,” provides as follows:




                               15
9.1 Generally
    After misconduct has been established, aggravating and
    mitigating circumstances may be considered in deciding
    what sanction to impose.
9.2 Aggravation
    9.21 Definition.       Aggravation     or     aggravating
    circumstances are any considerations or factors that may
    justify an increase in the degree of discipline to be
    imposed.
    9.22 Factors which may be considered in aggravation.
    Aggravating factors include:
           (a) prior disciplinary offenses;
           (b) dishonest or selfish motive;
           (c) a pattern of misconduct;
           (d) multiple offenses;
           (e) bad faith obstruction of the disciplinary
                proceeding by intentionally failing to
                comply with rules or orders of the
                disciplinary agency;
           (f) submission of false evidence, false
                statements, or other deceptive practices
                during the disciplinary process;
           (g) refusal to acknowledge wrongful nature of
                conduct;
           (h) vulnerability of the victim;
           (i) substantial experience in the practice of law;
           (j) indifference in making restitution; and
           (k) illegal conduct, including that involving the
                use of controlled substances.
9.3 Mitigation
    9.31 Definition.        Mitigation      or      mitigating
    circumstances are any considerations or factors that may
    justify a reduction in the degree of discipline to be
    imposed.
    9.32 Factors which may be considered in mitigation.
           Mitigating factors include:
           (a) absence of a prior disciplinary record;
           (b) absence of a dishonest or selfish motive;
           (c) personal or emotional problems;
           (d) timely good faith effort to make restitution
                or to rectify consequences of misconduct;
           (e) full and free disclosure of disciplinary board
                or cooperative attitude toward proceedings;


                             16
            (f)  inexperience in the practice of law;
            (g)  character or reputation;
            (h)  physical disability;
            (i)  mental disability or chemical dependency
                 including alcoholism or drug abuse when:
                 (1) there is medical evidence that the
                      respondent is affected by a chemical
                      dependency or mental disability;
                 (2) the chemical dependency or mental
                      disability caused the misconduct;
                 (3) the respondent’s recovery from the
                      chemical dependency or mental
                      disability is demonstrated by a
                      meaningful and sustained period of
                      successful rehabilitation; and
                 (4) the recovery arrested the misconduct
                      and recurrence of that misconduct is
                      unlikely.
            (j) delay in disciplinary proceedings;
            (k) imposition of other penalties or sanctions;
            (1) remorse; and
            (m) remoteness of prior offenses.
     9.4    Factors Which Are Neither Aggravating nor
            Mitigating. The following factors should not be
            considered as either aggravating nor mitigating:
            (a) forced or compelled restitution;
            (b) agreeing to the client’s demand for certain
                 improper behavior or result;
            (c) withdrawal of complaint against the lawyer;
            (d) resignation prior to completion of
                 disciplinary proceedings;
            (e) complainant’s recommendation as to
                 sanction; and
            (f) failure of injured client to complain.

19. Respondent agrees that the failure of [her client] to
submit a complaint to the Bar is a factor that should not be
considered as either aggravating or mitigating.

20. The Board accepts the parties’ stipulation that the
following mitigating factors are present: (1) absence of a prior
disciplinary record; (2) full and free disclosure to the Board
and Bar Counsel; (3) timely good faith effort to make


                              17
             restitution or to rectify consequences of misconduct; and (4)
             remorse.

             21. The Board accepts the parties’ stipulation that the
             following aggravating factors are present: (1) dishonest or
             selfish motive; (2) pattern of misconduct; (3) multiple rule
             violations; (4) vulnerability of victim; and (5) substantial
             experience in the practice of law.

[¶26] IT IS, THEREFORE, HEREBY ORDERED:

      1. That the Report and Recommendation for 30 Day Suspension filed by the
Board of Professional Responsibility of the Wyoming State Bar on January 10, 2014, is
hereby, approved, confirmed, and adopted by this Court as modified above; and

        2. That Stacy E. Casper be suspended from the practice of law for a period of
thirty days, commencing August 1, 2014; and

      3. That Stacy E. Casper reimburse her client’s ex-husband for the attorneys’ fees
and costs he incurred as a result of Respondent’s improper filing of the Lien Statement;
and

       4. That Stacy E. Casper pay an administrative fee of $500 and costs of this
disciplinary proceeding to the Wyoming State Bar on or before September 1, 2014; and

       5. That, in conjunction with the Wyoming State Bar, Stacy E. Casper design and
teach a Wyoming CLE program on proper billing practices and techniques; and

    6. That the press release stipulated to by the parties shall be issued by the
Wyoming State Bar.

[¶27] DATED this 19th day of February, 2014.

                                               BY THE COURT


                                               /s/
                                               MARILYN S. KITE
                                               Chief Justice




                                          18